707 N.W.2d 593 (2005)
474 Mich. 989
Norman Albert MARKEL, Plaintiff-Appellant,
v.
Dan DEGRAW, and County of Macomb, Defendants-Appellees.
Docket No. 128948. COA No. 252054.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the May 12, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal.